Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are being treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman (USPN 3,442,270) in view of Molino (USPN 6,500,137).
Regarding Claim 1, Steinman disclose an article of manufacture (Figures 1-3), comprising: a material (10) configured to form a waist trimmer belt and a reinforcing attachment portion (28 & 26) for securing the waist trimmer belt, wherein: the waist trimmer belt comprises an inner surface (24), an outer surface 
Steinman does not specifically disclose the waist trimmer belt having a cutout portion extending on a wearer's back adjacent to the wearer’s buttocks. 
Regarding Claim 2, the combination of Steinman and Molino disclose the lower side curves inward toward the upper side to an apex (Molino, Figures 4 & 13). The combination of Steinman and Monlino do not specifically disclose the lower side curves inward toward the upper side to an apex at least 7.5 inches from the upper side. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of curvature for the cutout in order to achieve an optimal configuration for the purpose of low back fit, since discovering the optimum or workable ranges of the curvature involves only routine skill in the art. 
Regarding Claim 3, the combination of Steinman and Molino disclose the lower side curves concave inward toward the upper side (Molino, Figures 4 & 13).
Regarding Claim 4, the combination of Steinman and Molino disclose the material does not comprise boning (Steinman, Figures 1-3).
Regarding Claim 5, the combination of Steinman and Molino disclose the inner surface adjacent to the second side comprises a hook and loop closure material portion (26); and at least a portion the outer surface extending from the first side toward the second side is configured to be removably attached to by the hook and loop closure material portion of the inner surface (26, Col. 2, line 48- Col. 3, line 28).
Regarding Claim 6, the combination of Steinman and Molino do not specifically disclose the hook and loop closure material portion of the inner surface is a hook material portion of the hook and loop closure material that extends at least partly between the upper side and the lower side and extends up to 2.75 inches from the second side toward the first side. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of length for the hook and loop closure material in order to achieve an optimal configuration for the purpose of a secure fit, since discovering the optimum or workable ranges of the curvature involves only routine skill in the art. 
Regarding Claim 7, the combination of Steinman and Molino disclose the reinforcing attachment portion comprises a hook and loop closure material portion (26/28, Col. 2, line 48- Col. 3, line 28); and at least a portion the outer surface extending from the first side toward the second side is configured to be removably attached to by the hook and loop closure  material portion of the reinforcing attachment portion (26/28, Col. 2, line 48- Col. 3, line 28).  
Regarding Claim 8, the combination of Steinman and Molino disclose the hook and loop closure material portion of the reinforcing attachment portion is a hook material portion of the hook and loop closure material (26/28, Col. 2, line 48- Col. 3, line 28). 
Regarding Claim 9, the combination of Steinman and Molino do not specifically disclose the inner surface is composed of a synthetic rubber material. However, Molino disclose the use of a closed cell foam rubber or sponge-like material on an inner surface (Col. 7, lines 51-58). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner surface of Steinman, to include the rubber material of Molino for the purpose of providing padding and protection against a user’s body. The combination of Steinman and Molino do not specifically disclose the inner surface is at least 0.125 inches thick. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of thickness for the padding material in order to achieve an optimal configuration for the purpose of providing protection and comfort, since discovering the optimum or workable ranges of the thickness involves only routine skill in the art. 
Regarding Claim 10, the combination of Steinman and Molino do not specifically disclose the inner surface is composed of a neoprene material. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the inner surface as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using neoprene would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 11, the combination of Steinman and Molino disclose the inner surface is gridded (Steinman, Figures 1-3)
Regarding Claim 12, the combination of Steinman and Molino disclose the outer surface is composed of a frizz-resistant material (Steinman, Col. 2, lines 34-35, inasmuch is understood by applicant what is meant by frizz-resistant material, a stretch material is frizz-resistant).
Regarding Claim 14, the combination of Steinman and Molino disclose a method of using the article of manufacture of claim 1, comprising: positioning the cutout portion of the waist trimmer belt on the wearer's back adjacent to the wearer’s buttocks (Steinman, Figure 1-3 & Molino, Figures 4 & 13); wrapping the waist trimmer belt from the first side and the second side around the wearer's body including over the wearer's abdomen (Steinman, Figures 1-3); and securing the waist trimmer belt around the wearer's body by removably attaching the inner surface adjacent to the second side to the outer surface and removably attaching the reinforcing attachment portion to the outer surface (Steinman, Figure 1-3)
Regarding claim 14, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Claim 13 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinman (USPN 3,442,270) in view of Molino (USPN 6,500,137) in further view of Woodworth (USPN 6,659,970).
Regarding Claim 13, the combination of Steinman and Molino do not specifically disclose the outer surface is composed of a nylon/spandex blend material. However, Woodworth discloses a waist trimmer (Figures 1 & 2) which is made from nylon and spandex (Col. 3, lines 1-5). It would have been obvious to modify the material of Steinman-Molino to be composed of nylon/spandex blend, as taught by Woodworth, in order to provide an exceptionally lightweight, and stretchable hand, yet strong and durable material.
Regarding Claims 15-19, see rejection of claims 1-14 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732